Dissenting Opinion by
Judge Craig :
I must dissent, with some reluctance, in view of the present state of the law and this record.
Although I seriously question the soundness of a collective bargaining agreement provision which requires that a police chief be chosen only from the ranks of the department he is to lead, I am unable to avoid the conclusion that such a matter — the opportunity to occupy the highest position — does indeed relate to and concern the “terms and conditions of . . . employment. ...” Act of June 24, 1968, P.L. 237, as amended, (Act 111) Section 1, 43 P.S. §217.1. To make the top job exclusively promotional is a benefit which clearly pertains to the terms, conditions and benefits of employment in a most direct way.
Our decision in Cheltenham Township v. Cheltenham Township Police Department, 11 Pa. Commonwealth Ct. 348, 312 A.2d 835 (1973) is of no help here; the holding there, involving the use of police vehicles to transport off-duty police officers to and from work, concerned a matter which was, by its very nature, outside the course of employment, as was the matter of medical insurance for the non-policemen in Washington Arbitration Case, 436 Pa. 168, 259 A.2d 437 (1969).
Moreover, unsound as this restriction on police chief selection is — particularly if it were to be adopted for a very small department — it is not for us to say *242that it so contravenes public policy as to be illegal, especially when, as here, the city voluntarily agreed to the limitation at its inception.
Civil service policy, whether we might like it or not, commonly makes many public supervisory positions exclusively promotional, prohibiting lateral movement or advancement between agencies.
If such a limitation were to be forced upon a small department by compulsory arbitration, we might have a different case, but the city here is faced with its own agreement, at the outset, that the Scranton department is not too small for such a limitation.